


110 HCON 59 IH: Expressing the sense of Congress that Zora

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 59
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Rangel submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that Zora
		  Neale Hurston should be recognized for her achievements as a novelist and
		  anthropologist, and for her contributions to the Harlem Renaissance
		  movement.
	
	
		Whereas Zora Neale Hurston is thought to have been born on
			 January 7, 1891;
		Whereas Zora Neale Hurston first attended Howard
			 University and later Barnard College of Columbia University, from which she
			 received her bachelor’s degree in anthropology in 1928;
		Whereas Zora Neale Hurston was a novelist, folklorist, and
			 anthropologist who drew on all of her areas of expertise to write her novels
			 and short stories;
		Whereas Zora Neale Hurston was particularly well known for
			 her anthropological research that focused on the African-American
			 community;
		Whereas Zora Neale Hurston conducted extensive research on
			 voodoo practices in black communities in Florida and New Orleans, where she had
			 spent parts of her childhood;
		Whereas, in 1937, Zora Neale Hurston published her novel,
			 Their Eyes Were Watching God, often noted as her greatest
			 work;
		Whereas Zora Neale Hurston is recognized as one of the
			 most creative writers of the Harlem Renaissance; and
		Whereas Zora Neale Hurston died on January 28, 1960, in
			 poverty and obscurity, but today her literary work is celebrated throughout the
			 world, and many of her novels and short stories are considered classics: Now,
			 therefore, be it
		
	
		That it is the sense of Congress that
			 Zora Neale Hurston should be recognized as an accomplished anthropologist, as
			 one of the most talented novelists and literary figures of her time, and for
			 her contributions to the Harlem Renaissance movement.
		
